USCA11 Case: 21-13411        Date Filed: 04/15/2022    Page: 1 of 13




                                               [DO NOT PUBLISH]
                               In the
         United States Court of Appeals
                   For the Eleventh Circuit

                     ____________________

                            No. 21-13411
                     Non-Argument Calendar
                     ____________________

MATTHEW SHANE JACOBS,
DAVID WAYNE JACOBS, SR.,
Individually,
                                               Plaintiffs-Appellants,
versus


TOMMY FORD,
Sheriff, Individually and in his capacity as
Sheriff of the Bay County Sheriff’s Office,
RICK ANGLIN,
Major, Individually,
BRYAN TYLER,
Chief, Individually,
USCA11 Case: 21-13411         Date Filed: 04/15/2022     Page: 2 of 13




2                       Opinion of the Court                  21-13411

JOEL C. CUNIGAN,
Officer, Individually,
LAWRENCE JACK NELSON,
Officer, Individually,
NATHANIEL LEOTUS BROWN,
Deputy, Individually,
TASHA LAUREN MILLER,
Individually,


                                               Defendants-Appellees.


                     ____________________

           Appeal from the United States District Court
               for the Northern District of Florida
            D.C. Docket No. 5:21-cv-00001-TKW-MJF
                    ____________________

Before JORDAN, NEWSOM, and BRANCH, Circuit Judges.
PER CURIAM:
      On May 2, 2019, Matthew Shane Jacobs was booked into the
Bay County, Florida jail on a DUI arrest warrant. Later that day,
Jacobs attempted suicide in his jail cell, suffering serious injuries as
a result. Through his father and legal guardian, David Wayne
Jacobs, Sr., Jacobs sued various employees of the Bay County
USCA11 Case: 21-13411            Date Filed: 04/15/2022      Page: 3 of 13




21-13411                  Opinion of the Court                             3

Sheriff’s Office.1 Principally, in a series of claims brought under 42
U.S.C. § 1983, Jacobs alleged that the defendants violated his
constitutional rights by acting with deliberate indifference to the
risk that he might attempt suicide while in jail. Jacobs also asserted
negligence claims under Florida law.
       The district court dismissed Jacobs’s § 1983 claims for failure
to state a claim upon which relief could be granted and declined to
exercise supplemental jurisdiction over his state-law claims. Jacobs
now appeals the dismissal of his § 1983 claims. We conclude, as did
the district court, that Jacobs has not pleaded that any defendant
had actual knowledge of a strong likelihood that he would attempt
suicide in jail. Without such knowledge, there can be no deliberate
indifference. Thus, we affirm.

                            I.    Background
       A. Facts
       This case arises from Jacobs’s pretrial detention in Bay
County, Florida on a DUI charge. Jacobs was detained two
different times in connection with this offense. On March 7, 2019,
Officer Thomas of the Panama City Beach Police Department
arrested Jacobs for driving under the influence and took him to the



1
  Jacobs’s father is also a plaintiff individually and on his own behalf. For
simplicity, we will refer to the plaintiffs collectively as “Jacobs.” When
discussing the facts of this case, our references to “Jacobs” are to Matthew.
USCA11 Case: 21-13411          Date Filed: 04/15/2022       Page: 4 of 13




4                        Opinion of the Court                    21-13411

Bay County jail.2 The jail is controlled and operated by the Bay
County Sheriff’s Office. At the jail, Officer Thomas filled out an
inmate welfare questionnaire, on which she indicated that Jacobs
displayed suicidal tendencies, and specifically that Jacobs told her
“he wanted to run out in traffic and kill himself.” Jacobs was
released from pretrial detention the next day.
       After Jacobs failed to appear for a hearing on his DUI charge,
an arrest warrant was issued on April 26, 2019. On May 2, 2019, a
visibly intoxicated Jacobs turned himself in to the Bay County jail
on the warrant. While at the jail on May 2, Jacobs had contact with
four of the defendants.
       First, Defendant Cunigan, an officer of the Bay County
Sheriff’s Office, took Jacobs into custody and placed him under
arrest. While Officer Cunigan was walking Jacobs over to the jail,
Jacobs told the officer that he “had medical conditions” and “did
not like being locked up.” Officer Cunigan then completed an
inmate welfare questionnaire on which he checked “no” in
response to prompts asking if he was aware of any medical
concerns and if Jacobs had displayed or stated any suicidal
tendencies.
     Next, Defendant Miller, an emergency medical technician
employed by the Bay County Sheriff’s Office, performed a medical

2
  The following facts from Jacobs’s second amended complaint are taken as
true for the purposes of this appeal. See McGroarty v. Swearingen, 977 F.3d
1302, 1306 (11th Cir. 2020).
USCA11 Case: 21-13411           Date Filed: 04/15/2022       Page: 5 of 13




21-13411                  Opinion of the Court                             5

assessment to determine whether Jacobs could be safely accepted
into the jail. During the medical assessment, EMT Miller noticed
that Jacobs was intoxicated and recorded Jacobs’s blood alcohol
content as 0.27. Jacobs informed EMT Miller that he suffered from
epilepsy and bipolar disorder, was manic, and was not in
compliance with his medications. Concluding her medical
assessment, EMT Miller determined that Jacobs could be accepted
into the jail.
        Defendant Nelson, another officer of the Bay County
Sheriff’s Office, then completed Jacobs’s booking into the jail.
Officer Nelson placed Jacobs, who was still visibly intoxicated, into
a solitary cell that had a corded telephone mounted on the wall.
       Lastly, Defendant Brown, a deputy of the Bay County
Sheriff’s Office, was tasked with performing security checks in the
area of the jail where Jacobs was located on the afternoon of May
2. Per Bay County Sheriff’s Office policy, security checks are
supposed to occur in male booking areas at least every 30 minutes.
However, Deputy Brown failed to timely perform a security check
at 5:00 PM, which was when Jacobs attempted suicide by hanging
using a piece of his shirt and the telephone cord in his cell.3 Deputy
Brown noticed that something was wrong in Jacobs’s cell around
5:15 PM and called for emergency assistance. Jacobs was rushed to


3
 After the suicide attempt, the Bay County Sheriff’s Office wrote Deputy
Brown up for failing to timely perform the 5:00 PM security check, and Deputy
Brown resigned shortly thereafter.
USCA11 Case: 21-13411              Date Filed: 04/15/2022          Page: 6 of 13




6                           Opinion of the Court                        21-13411

a hospital, where he was diagnosed with acute respiratory failure
and asphyxiation and remained in a coma for several weeks. As a
result of his suicide attempt, Jacobs suffered permanent physical
and cognitive injuries.

        B. Procedural History
        In January 2021, Jacobs, through his father and legal
guardian, filed a complaint in the district court asserting claims
against various Bay County government entities and individuals.
In April 2021, Jacobs amended his complaint. In July 2021, the
district court dismissed Jacobs’s first amended complaint without
prejudice as a shotgun pleading and for failure to state a claim upon
which relief could be granted.
       Later in July 2021, Jacobs filed his second amended
complaint, which is the operative complaint in this appeal. In his
second amended complaint, Jacobs asserted claims against: (1)
Tommy Ford, Bay County’s sheriff, in his official capacity;4 (2)
three supervisory officials at the Bay County Sheriff’s Office—
Sheriff Ford, Major Rick Anglin, and Chief Bryan Tyler—in their
individual capacities; and (3) the four Bay County Sheriff’s Office

4
  Jacobs’s § 1983 suit against Sheriff Ford in his official capacity is “simply
another way of pleading an action against [the] entity of which [the] officer is
an agent.” Busby v. City of Orlando, 931 F.2d 764, 776 (11th Cir. 1991)
(quotation omitted). Thus, we construe Jacobs’s official-capacity suit as
against the Bay County Sheriff’s Office. See id. (“[Section 1983] suits against
municipal officers are therefore, in actuality, suits directly against the city that
the officer represents.”).
USCA11 Case: 21-13411               Date Filed: 04/15/2022         Page: 7 of 13




21-13411                     Opinion of the Court                             7

employees who had contact with Jacobs on May 2, 2019—Officer
Cunigan, Officer Nelson, Deputy Brown, and EMT Miller—in
their individual capacities.
        In addition to several state-law negligence claims, Jacobs’s
second amended complaint asserted three distinct § 1983 claims
based on the defendants’ alleged deliberate indifference to the risk
that Jacobs might commit suicide in jail. First, in his primary § 1983
claim, Jacobs alleged that the four Bay County Sheriff’s Office
employees who had contact with him on May 2, 2019, violated his
constitutional rights by deliberately disregarding the possibility
that he would attempt suicide in his cell. Second, in a Monell
claim5 against the Bay County Sheriff’s Office, Jacobs alleged that
the sheriff’s office had a policy or custom of exhibiting deliberate
indifference to the suicide risks of detainees and inmates. Third, in
a supervisory liability claim, Jacobs alleged that the Bay County
Sheriff’s Office, as well as Sheriff Ford, Major Anglin, and Chief
Tyler individually, were deliberately indifferent to the suicide risks
of inmates and detainees in their hiring, training, retention, and
supervision of Bay County Sheriff’s Office employees. The
defendants filed motions to dismiss the second amended complaint
for failure to state a claim upon which relief could be granted.
      The district court granted the defendants’ motions. With
respect to Jacobs’s primary § 1983 claim against the four employees
who had contact with him on May 2, 2019, the district court held

5
    Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658 (1978).
USCA11 Case: 21-13411         Date Filed: 04/15/2022      Page: 8 of 13




8                       Opinion of the Court                   21-13411

that Jacobs had not pleaded a plausible deliberate indifference claim
because he had failed to plead facts indicating that any of the
employees had actual knowledge that Jacobs was suicidal when he
was booked into the jail on that day. The district court then held
that Jacobs’s Monell and supervisory liability claims failed due to
the lack of an “underlying . . . violation” of Jacobs’s constitutional
rights. Having dismissed each of Jacobs’s federal claims, the district
court declined to exercise supplemental jurisdiction over his state-
law claims and dismissed those claims without prejudice. The
district court entered judgment and Jacobs timely appealed. On
appeal, Jacobs challenges only the dismissal of his § 1983 claims,
asserting no challenge to the district court’s dismissal of his state-
law claims.

                       II. Standard of Review
       We review de novo the district court’s grant of a motion to
dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure
to state a claim, “accepting the allegations in the complaint as true
and construing them in the light most favorable to the plaintiff.”
Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003). To survive
dismissal for failure to state a claim, “a plaintiff’s obligation to
provide the grounds of his entitlement to relief requires more than
labels and conclusions, and a formulaic recitation of the elements
of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550
U.S. 544, 555 (2007) (quotations omitted and alteration adopted).
“[A] complaint must contain sufficient factual matter, accepted as
true, to state a claim to relief that is plausible on its face.” Ashcroft
USCA11 Case: 21-13411         Date Filed: 04/15/2022      Page: 9 of 13




21-13411                Opinion of the Court                           9

v. Iqbal, 556 U.S. 662, 678 (2009) (quotation omitted). And to state
a plausible claim for relief, a plaintiff must “plead[] factual content
that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Id.

                           III. Discussion
       “The Due Process Clause of the Fourteenth Amendment
guarantees pretrial detainees the right to basic necessities that the
Eighth Amendment guarantees convicted persons.” Gish v.
Thomas, 516 F.3d 952, 954 (11th Cir. 2008). Among other things,
pretrial detainees have “a right to be protected from self-inflicted
injuries, including suicide.” Belcher v. City of Foley, 30 F.3d 1390,
1396 (11th Cir. 1994). “In a prisoner suicide case, to prevail under
section 1983 for violation of substantive rights . . . the plaintiff must
show that the jail official displayed deliberate indifference to the
prisoner’s taking of his own life.” Edwards v. Gilbert, 867 F.2d
1271, 1274–75 (11th Cir. 1989) (quotation omitted).
        “To establish a defendant’s deliberate indifference, the
plaintiff has to show that the defendant had (1) subjective
knowledge of a risk of serious harm; and (2) disregarded that risk;
(3) by conduct that is more than mere negligence.” Snow ex rel.
Snow v. City of Citronelle, 420 F.3d 1262, 1268 (11th Cir. 2005)
(quotation omitted and alterations adopted). “[D]eliberate
indifference requires that the defendant deliberately disregard a
strong likelihood rather than a mere possibility that the self-
infliction of harm will occur.” Cook ex rel. Estate of Tessier v.
USCA11 Case: 21-13411        Date Filed: 04/15/2022     Page: 10 of 13




10                      Opinion of the Court                 21-13411

Sheriff of Monroe Cnty., 402 F.3d 1092, 1115 (11th Cir. 2005)
(quotation omitted) (emphasis in original).          “[T]he mere
opportunity for suicide, without more, is clearly insufficient to
impose liability on those charged with the care of prisoners.” Id.
(quotation omitted). “Absent knowledge of a detainee’s suicidal
tendencies . . . failure to prevent suicide has never been held to
constitute deliberate indifference.” Popham v. City of Talladega,
908 F.2d 1561, 1564 (11th Cir. 1990).
       Jacobs challenges the district court’s dismissal of his three
§ 1983 claims. However, the district court properly dismissed each
of those claims—the primary deliberate indifference claim against
the four employees who had contact with Jacobs at the Bay County
jail; the Monell claim against the sheriff’s office; and the
supervisory liability claim against the sheriff’s office and several of
its higher-up officials—for the same reason: Jacobs did not plead
facts giving rise to a reasonable inference that any defendant had
actual knowledge that Jacobs was suicidal on the day he tried to kill
himself in his jail cell. See Franklin v. Curry, 738 F.3d 1246, 1250
(11th Cir. 2013) (to prevail on a deliberate indifference claim, the
plaintiff must demonstrate that the defendant “actually knew of the
serious risk” (emphasis in original)); Iqbal, 556 U.S. at 678 (to
survive a motion to dismiss, the plaintiff must “plead[] factual
content that allows the court to draw the reasonable inference that
the defendant is liable”).
       With respect to Jacobs’s primary § 1983 claim against the
four sheriff’s office employees who came into contact with him on
USCA11 Case: 21-13411       Date Filed: 04/15/2022     Page: 11 of 13




21-13411               Opinion of the Court                        11

May 2, 2019, we begin by noting what Jacobs has not pleaded: that
he told anyone at the jail that day that he was suicidal. Instead,
Jacobs argues that a court could reasonably infer that Officer
Cunigan, Officer Nelson, Deputy Brown, and EMT Miller knew he
was suicidal on May 2 based on two other facts alleged in his
complaint: (1) almost two months prior, on March 7, 2019, he told
a different officer he was suicidal when he was initially arrested and
brought to the Bay County jail, and the officer recorded that
statement on an inmate welfare questionnaire; and (2) he was
visibly intoxicated and told some of the defendants that he was
anxious, mentally ill, and off his medications when he returned to
the jail on May 2. None of these facts, taken separately or together,
gives rise to a reasonable inference that any defendant knew Jacobs
was suicidal on May 2.
        Jacobs’s argument that a court could reasonably infer the
defendants’ knowledge that he was suicidal on May 2 from the fact
that a different officer recorded his statement during his separate
March 7 jail visit that “he wanted to run out in traffic and kill
himself” lacks merit. Jacobs’s second amended complaint is devoid
of factual specifics indicating that any of the four defendants who
came into contact with him on May 2 ever saw or read the inmate
questionnaire Officer Thomas filled out during Jacobs’s separate
jail visit almost two months prior. In a series of boilerplate
assertions, Jacobs alleged in his second amended complaint that,
“based on the March 7, 2019 Inmate Welfare Questionnaire,”
Officer Cunigan, Officer Nelson, Deputy Brown, and EMT Miller
USCA11 Case: 21-13411      Date Filed: 04/15/2022    Page: 12 of 13




12                    Opinion of the Court                21-13411

each “knew and/or but for the reckless disregard and deliberate
indifference to his civil rights would have known that [Jacobs] was
suicidal and that there was a strong likelihood that [Jacobs] would
attempt suicide.” These allegations are “naked assertions devoid
of further factual enhancement” that cannot save Jacobs’s claims
from dismissal. See Iqbal, 556 U.S. at 678 (quotation omitted and
alteration adopted); see also Chaparro v. Carnival Corp., 693 F.3d
1333, 1337 (11th Cir. 2012) (“[I]f allegations are indeed more
conclusory than factual, then the court does not have to assume
their truth.”). Rote allegations aside, Jacobs’s second amended
complaint pleaded no facts indicating that Officer Cunigan, Officer
Nelson, Deputy Brown, or EMT Miller even knew about the
March 7 questionnaire or knew what it said when they came into
contact with Jacobs on May 2.
       Jacobs’s argument that a court could reasonably infer the
defendants’ knowledge that he was suicidal from the fact that he
was visibly intoxicated and told some of the defendants that he was
anxious, mentally ill, and off his medications on May 2 lacks merit
as well. None of those factors would give a prison official
knowledge of a strong likelihood that a detainee would try and end
his own life. See Popham, 908 F.2d at 1563–64 (concluding that
prison officials did not have knowledge of a detainee’s suicidal
tendencies where the detainee was arrested for public intoxication
and was “emotional, depressed, and angry at the time of his
arrest”). At bottom, Jacobs’s second amended complaint simply
lacks facts allowing for a reasonable inference that any of the
USCA11 Case: 21-13411       Date Filed: 04/15/2022     Page: 13 of 13




21-13411               Opinion of the Court                        13

defendants who had contact with Jacobs on May 2 had any idea he
might try and kill himself that day. Thus, Jacobs failed to plead a
plausible claim of deliberate indifference. See Snow, 420 F.3d at
1268 (explaining that “subjective knowledge of a risk of serious
harm” is required for a deliberate indifference claim).
        Because Jacobs did not plead a plausible deliberate
indifference claim against the sheriff’s office employees who came
into contact with him on May 2, 2019, his Monell and supervisory
liability claims fail as well. “There can be no policy-based liability
or supervisory liability when there is no underlying constitutional
violation.” Knight ex rel. Kerr v. Miami-Dade Cnty., 856 F.3d 795,
821 (11th Cir. 2017); see also Gish, 516 F.3d at 955 (holding that
county and sheriff could not be liable for Monell and supervisory
liability claims against them arising from a detainee’s suicide where
the deputy transporting the detainee was not “deliberately
indifferent to a known risk” the detainee would commit suicide
and, therefore, “there was no underlying constitutional violation
by [the deputy]”).
        The district court properly dismissed Jacobs’s § 1983 claims
for failure to state a claim upon which relief could be granted.
      AFFIRMED.